Citation Nr: 1760006	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  12-05 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

Entitlement to service connection for lumbar spine degenerative disc disease, spondylolisthesis, and spondylosis, status post L5-S1 fusion and laminectomy (lumbar spine disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1988 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the RO in Denver, Colorado, which denied service connection for a lumbar spine disability.  

In July 2017, the Veteran testified at a Board Videoconference hearing in Denver, Colorado, before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  

During the July 2017 Board hearing, the Veteran testified as to the issues of service connection for a lumbar spine disability, posttraumatic stress disorder (PTSD), and a bilateral wrist disability; however, the issue of service connection for PTSD is not yet before the Board for appellate adjudication.  Regarding the purported issue of service connection for a bilateral wrist disability, review of the record reveals that service connection for wrist disabilities was previously granted in a May 1998 rating decision, and no claim for an increased disability rating has been received since the Board's October 2004 decision denying an increased disability rating for the service-connected right wrist disability.  Although the Veteran's testimony was taken during the July 2017 Board hearing on issues that were mistakenly believed to be before the Board on appeal, the act of taking testimony did not confer jurisdiction of these issues on the Board.  See 38 U.S.C. § 7104 (2012) (the Board only decides actual questions of fact or law in a case).  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for PTSD or any claim for an increased rating for the already service-connected bilateral wrist disability; therefore, these issues are not listed as issues before the Board on appeal on the title page of this decision.

The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	The Veteran is currently diagnosed with lumbar spine degenerative disc disease, spondylolisthesis, and spondylosis, status post L5-S1 fusion and laminectomy.

2.	The Veteran experienced and sought treatment for back pain during service.

3.	Symptoms of the lumbar spine disability were not chronic in service, were not continuous since service separation, and did not manifest to a compensable degree within one year of service separation.

4.	The currently diagnosed lumbar spine disability was not incurred in service and is not etiologically related to service, including the lower back pain in service.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided notice to the Veteran in March 2010, prior to the May 2010 rating decision that denied service connection.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  

During the July 2017 Board hearing, the undersigned VLJ heard the Veteran's testimony as to the issue of service connection for a lumbar spine disability.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the July 2017 Board hearing, the undersigned VLJ explained the issue on appeal and directed questions to the Veteran to assist in developing the claim on appeal, specifically asking about multiple back symptoms in service, allowed the Veteran to explain why alleged back injury during service was not recorded in the service treatment records, and asked the Veteran if there was any treatment for back symptoms during service.  At the hearing, the Veteran testified to in-service back injury and symptoms and denied any back treatment in service, testified to back symptoms after service, and testified to current back symptoms and limitations.  As there is both lay and medical evidence in this case addressing all elements of service connection, there is no missing or overlooked evidence; thus, the Board concludes that VA has satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, private treatment records, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination in May 2010, the report for which has been associated with the claims file.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2010 VA examination report, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered an opinion with supporting rationale.  

In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.

Service Connection for a Lumbar Spine Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is currently diagnosed with lumbar spine spondylosis (as arthritis) which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran generally contends that a current lumbar spine disability is the result of military service.  Specifically, during the July 2017 Board hearing, the Veteran testified to injuring his back during service while loading milk aboard a ship and reinjuring it a few days later when lifting 50 pound boxes.  The Veteran also testified to injuring the back when he sustained a chest injury from getting hit with a door hatch.

Initially, the Board finds that the Veteran is currently diagnosed with a lumbar spine disability.  Private treatment records from July 2003 reflect diagnoses for lumbar spine spondylolisthesis and spondylosis.  A May 2010 VA examination report shows the Veteran was diagnosed with degenerative disc disease of the lumbar spine, status post L5-S1 fusion and laminectomy.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran experienced back pain during service, without evidence of accident, injury, disease, or event in service to which the currently diagnosed lumbar spine disability could be related.  Service treatment records reflect that the Veteran sought treatment twice for back pain in service, both times in December 1988; however, service treatment records reflect that the back pain was treated and resolved.

While the Veteran complained of back pain during service, the evidence does not demonstrate a chronic disease of the lumbar spine manifested in service as defined under 38 C.F.R. § 3.303(b), including chronic symptoms of arthritis during service.  The chronicity rule does not mean that any manifestation of joint pain in service will permit service connection of arthritis first shown as a clear cut clinical entity, at some later date.  Rather, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  See 38 C.F.R. § 3.303(b).

In this case, the complaints and treatment for back pain during service were isolated findings that did not show a chronic disability.  A December 1988 service treatment record reflects the Veteran complained of mild lower back pain after doing heavy lifting the day before; the service examiner's assessment was a mild lumbar strain and the Veteran was instructed to take prescribed medication.  Another December 1988 service treatment record shows the Veteran returned two days later for a follow up appointment for lower back pain.  The Veteran reported the medication had helped and he was feeling better but was instructed to lift 50 pound boxes that morning, which caused a recurrence of the lower back pain.  The service examiner's assessment was a recurring lumbar strain, and the Veteran was instructed to continue the same medication prescribed two days prior and to return in six days if the lower back pain had not gotten better.  Service treatment records show that the Veteran did not present with any further complaints of lower back pain for the duration of active service, including in any of the April 1997 service treatment records that document a chest injury from when the Veteran fell across a hatch cover.

Regardless of the two complaints of back pain during service, the evidence does not demonstrate chronic symptoms of arthritis in the lumbar spine during service or continuous symptoms of arthritis in the lumbar spine since service separation.  Service treatment records do not reflect any history of a lumbar spine problem in service, or complaints, treatment, or diagnosis of arthritis either during service (aside from the December 1988 complaints of back pain) or by the Veteran when reporting medical history at service separation.  Instead, the Reports of Medical Examination from April 1995 and November 1997 indicate the Veteran's spine was found to be clinically normal.  Additionally, on the corresponding Reports of Medical History from April 1995 and November 1997, the Veteran denied symptoms of arthritis, rheumatism, or bursitis, bone, joint or other deformity, or recurrent back pain.  

Notably, the Veteran continued to deny symptoms of recurrent back pain during the service examinations that were performed after the December 1988 complaints of back pain and after the April 1995 chest injury, and the November 1997 service separation examination report shows the Veteran's spine and other musculoskeletal systems were clinically normal upon service separation.  As such, the Board finds that these in-service episodes of back pain and strain were isolated instances that do not establish chronic symptoms of arthritis in the lumbar spine during service.

Further, the lay and medical evidence weighs against a finding of continuous symptoms of arthritis in the lumbar spine since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  As discussed above, neither the service treatment records nor the service separation examination indicated any history or findings or diagnosis of arthritis in the lumbar spine.  The first evidence and diagnosis of arthritis in the lumbar spine is not shown until 2003, over five years after service separation.  A July 2003 private treatment record reflects the Veteran complained of back pain for the last month and a half and X-rays taken of the lumbar spine revealed Grade I spondylolisthesis with suspicions of spondylosis.  Another July 2003 private treatment record shows oblique views of the lumbar spine revealed both spondylolisthesis and spondylolysis.

The approximately five year period between service and the onset of arthritis in the lumbar spine is only one factor, among other factors in this case, that weighs against a finding of in-service incurrence, including by continuous symptoms since service from which service incurrence could be presumed.  See Buchanan, 451 F.3d 1336; see also Maxson, 230 F.3d at 1333.  Additional factors include the Veteran's own report reflected in the July 2003 private treatment record to experiencing back pain for the last month and a half.  The July 2003 private treatment record also shows the Veteran identified all major operations, injuries or chronic illnesses to only include right wrist injuries that occurred in 1998, 1999, and 2002.  Further, the May 2010 VA examination report includes the VA examiner's opinion that the current lumber spine disability is not related to, or caused by, military service.

The same evidence also shows that arthritis in the lumbar spine did not manifest within one year of service separation.  Specifically, the medical and lay evidence reflects that the Veteran was first diagnosed with spondylosis of the lumbar spine in the July 2003 private treatment record, over five years after service, and other histories presented during treatment do not include a history of symptoms since service.  As arthritis did not manifest within one year of service separation, the criteria for manifestation of a lumbar spine disability in the form of arthritis to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Next, on the question of direct nexus between the current lumbar spine disability and service, the Board finds that a preponderance of the lay and medical evidence is against a finding that the currently diagnosed lumbar spine disability is causally related to service.  As discussed above, while the Board finds the Veteran credible and competent to relate back pain during service and after service, the evidence of record shows that the back pain was treated and resolved so as not to be related to the current lumbar spine disability, either by continuous symptoms after service or by competent medical opinion.  The weight of the evidence shows that symptoms of the lumbar spine disability occurred after active service and that the Veteran was not treated for back pain or diagnosed with arthritis in the lumbar spine until after service in 2003.

As discussed above, service treatment records reflect two complaints of back pain during service in December 1988 that were treated and resolved without prolonged effects or residuals.  Subsequent service examination reports in April 1995 and November 1997 show the Veteran's spine was found to be clinically normal, including at service separation, and the Veteran consistently denied symptoms of back pain, arthritis, and joint pain after the December 1988 complaints of lower back pain, and throughout service and at service separation.

The Veteran underwent a VA examination in May 2010.  The May 2010 VA examination report reflects the Veteran reported suffering low back strains in service in December 1988.  X-rays of the lumbar spine taken during the May 2010 VA examination revealed mild degenerative changes in the lumbar spine, status post L5-S1 fusion and laminectomy without radiographic evidence of complications.  The May 2010 VA examiner diagnosed degenerative disc disease in the lumbar spine, status post L5-S1 fusion and laminectomy and opined that the current lumbar spine disability was not caused by the isolated back strain injury documented in service treatment records.  The VA examiner explained that the degree of injury documented in service treatment records was not severe enough to explain the degree or pathology of the current lumbar spine disability.  Moreover, the VA examiner cited to a rheumatology textbook discussing how single injuries likely do not cause osteoarthritis unless the injury is severe enough to disorganize the joint surface or it major stabilizing structures; this severity of injury is not shown in the December 1988 service treatment records discussed above.

Based on the foregoing evidence, the weight of the competent evidence demonstrates no relationship between the Veteran's current lumbar spine disability and active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a lumbar spine 

disability on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a lumbar spine disability is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


